DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 05/20/2022 has been entered.  Claims 1-20 remain pending in the application.  Claims 5-13 were withdrawn, but are rejoined as explained below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  
Erik A. Wright (Reg. No. 74,067) on 06/23/2022.

The following claims of the application have been amended as follows:

5. (Currently Amended) A method of forming an impeller, wherein the method comprises: 
forming a body by 
forming, by 
circular base of the body on a build plate; 
forming, by 
interior channel extending from forward to aft along a centerline 
axis of the impeller that passes through a center of the body, 
wherein the interior channel is configured to mate with a drive shaft;
forming, by 
array of pentagonal channels in the body, wherein each pentagonal 
channel of the array of pentagonal channels extends symmetrically 
outward from the center of the body in a spiral pattern, wherein the 
array of pentagonal channels includes an array of inlets 
surrounding the center of the impeller, and wherein an overhang 
angle between a downward-sloping surface of an individual 
pentagonal channel and a horizontal plane extending perpendicular 
to the centerline axis of the impeller is at least 35 degrees; and
forming, by 
plurality of blades that is disposed around the interior channel, 
wherein the plurality of blades is fluidly connected with the array of 
inlets and wherein the plurality of blades extends from the body of 
the impeller.



6. (Currently Amended) The method of claim 5 and further comprising: 
forming, by 
a first annulus extending aft along the centerline axis such that the first 
annulus is connected to the body; and 
an inner annulus disposed within the first annulus, such that the first 
annulus surrounds the inner annulus; and 
forming, by manufacturing [[process]], an aft 
coupling comprising a second annulus along the opposite end of the 
centerline axis, wherein the second annulus surrounds the plurality of 
blades.

7. (Currently Amended) The method of claim 5, and further comprising forming, by 

10. (Currently Amended) The method of claim 5, wherein the overhang [[angles]] angle[[,]]each pentagonal channel [[channels]]is at least 45 degrees.

11. (Currently Amended) The method of claim 5, wherein the layer-by layer additive manufacturing [[process]] comprises [[a]] binder jetting additive manufacturing [[process]].

12. (Currently Amended) The method of claim 5, wherein the layer-by-layer additive manufacturing [[process]] comprises [[an]] electron beam additive manufacturing [[process]].

13. (Currently Amended) The method of claim 5, further comprising: 
coating an exterior surface of the impeller with a wear resistant material; and 
machining the exterior surface of the impeller to an 
average roughness of 200 microinches (0.01 millimeters).

19. (Currently Amended) The impeller of claim 14, wherein [[the]] surfaces of annular extensions of the impeller are machined to [[a]] an average roughness of 200 



The above changes to the claims have been made to address claim objections and 112 rejections.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The nearest prior art of record is Barton et al. (U.S. 11,220,922).
Regarding claim 1, Barton et al. fails to disclose or suggest of the structural features of a fuel pump and an overhang angle of at least 35 degrees.  The impeller structure shown in Fig. 2 of Barton pertains to a compressor wheel (231) of a compressor section (104) of a gas turbine engine (Fig. 1).
Claims 2-4 are allowable as they are dependent on claim 1.
Regarding claim 14, Barton et al. discloses an impeller (Fig. 2), wherein the impeller comprises: a body disposed along a centerline axis of the impeller (body of the impeller shown about axis 140 in Fig. 2), wherein the body comprises: an interior channel formed by an inner radial surface of the body (interior channel is formed by inner radial surface “A” of the hub of the impeller, as shown in Fig. 2’ below), wherein the interior channel surrounds the void running along the centerline axis throughout the body (i.e., the interior channel formed by inner radial surface “A” occupies the void “empty space” through which the axis 140 passes through), wherein the interior channel is configured to mate with a rotating element (shaft/rotor of the turbine engine passes through the interior channel, as shown in Fig. 1); a plurality of blades integrally formed with and connected to the body (blades of the impeller shown in Fig. 2), wherein the plurality of blades is oriented in a spiral pattern around the interior channel (blades are arranged in a spiral pattern about axis 140 and about the hub/center of the impeller); a plurality of inlets connected to the body (inlets 262 are fluidly connected to the body of the impeller, as shown in Fig. 2, Col. 6, lines 20-27, Col. 6, lines 60-67) and located around the perimeter of the plurality of blades (as shown in Fig. 2, inlets 262 surround the blades of the impeller and therein are located around the perimeters of the blades), wherein the plurality of inlets is fluidly connected to the plurality of blades allowing for fluid flow from the blades to the inlets (Col. 6, lines 44-53).  

    PNG
    media_image1.png
    627
    624
    media_image1.png
    Greyscale

Fig. 2’
Barton et al. fails to disclose or suggest of an array of pentagonal channels disposed in the body of the impeller.  The pentagonal channels (shown in Fig. 5 of Barton) pertain to the flow structure (200), not the body of the impeller shown in Fig. 2.  The flow structure (200) and the impeller (i.e., compressor wheel 231) are two separate components, as shown in Fig. 2, and therein, the pentagonal channels are not disposed in the impeller body.
Claims 15-20 are allowable, as they are dependent on claim 14.
Claim 5 is allowable for the same reasons as set forth in claim 14 wherein Barton et al. fails to disclose or suggest of an array of pentagonal channels in the body of the impeller.  The pentagonal channels (shown in Fig. 5 of Barton) pertain to the flow structure (200), not the body of the impeller shown in Fig. 2.  The flow structure (200) and the impeller (i.e., compressor wheel 231) are two separate components, as shown in Fig. 2, and therein, the pentagonal channels are not disposed in the impeller body.  Barton et al. fails to disclose or suggest of an overhang angle of at least 35 degrees.  
Claims 6-13 are allowable, as they are dependent on claim 5.

Election/Restrictions
Independent claims 1, 5, and 14 are allowable. The restriction requirement among the pending claims, as set forth in the Office action mailed on 10/07/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 5-13 are no longer withdrawn from consideration because claim 5 includes allowable limitations over the prior art of record, which are similarly found in claim 1 and claim 14.  Claims 6-13 are dependent claims of claim 5.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        06/23/2022